Citation Nr: 1601087	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for degenerative arthritis of the right knee, status-post hemiarthroplasty.

2.  Entitlement to an initial disability rating higher than 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an initial disability rating higher than 20 percent for degenerative disc disease of the thoracic and lumbosacral spine.
 
4.  Entitlement to an initial disability rating higher than 10 percent for sciatica of the right lower extremity.

5.  Entitlement to an initial disability rating higher than 10 percent for posttraumatic arthropathy/spondylosis of the cervical spine.

6.  Entitlement to an initial disability rating higher than 10 percent for degenerative arthritis of the right shoulder.

7.  Entitlement to an initial disability rating higher than 10 percent for degenerative arthritis of the left shoulder.

8.  Entitlement to an initial disability rating higher than 10 percent for degenerative arthritis of the right hip.

9.  Entitlement to an initial disability rating higher than 10 percent degenerative arthritis of the left hip.

10.  Entitlement to an initial disability rating higher than 10 percent for status- post left wrist navicular fracture with open reduction internal fixation.

11.  Entitlement to an initial disability rating higher than 10 percent for residuals of left rib fracture.

12.  Entitlement to an initial disability rating higher than 10 percent for tinnitus.

13.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

14.  Entitlement to an initial compensable disability rating for left inguinal hernia.
 
15.  Entitlement to an initial compensable disability rating for hemorrhoids.

16.  Entitlement to a higher initial disability rating for adjustment disorder with depressed mood, rated as 30 percent disabling prior to September 29, 2015, and 70 percent disabling thereafter.

17.  Entitlement to an initial disability rating higher than 10 percent for restrictive airway disease.

18.  Entitlement to service connection for a disability productive of an irregular heart beat.

19.  Entitlement to service connection for sleep apnea.

20.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had service in the Army National Guard from March 1982 to June 1982, October 1986 to August 1991, and May 1993 to January 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009, January 2010, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The August 2009 rating decision granted service connection and assigned initial ratings for:  right knee arthritis (30 percent); left knee arthritis (10 percent); thoracic and lumbosacral disability (20 percent); sciatica of the right lower extremity (10 percent); cervical spine disability (10 percent); right shoulder arthritis (10 percent); left shoulder arthritis (10 percent); right hip arthritis (10 percent); left hip arthritis (10 percent); status-post left wrist disability (10 percent); residuals of left rib fracture (10 percent); tinnitus (10 percent); bilateral hearing loss (0 percent); left inguinal hernia (0 percent); hemorrhoids (0 percent); restrictive airway disease (0 percent); all effective February 1, 2009, the date of claim.

The January 2010 rating decision granted service connection and assigned initial ratings for adjustment disorder with depressed mood (30 percent) and restrictive airway disease (0 percent), both effective February 1, 2009.   

The July 2011 rating decision denied entitlement to a TDIU.

In November 2015, the Veteran, through his attorney, submitted additional evidence along with a waiver of initial RO consideration.

The RO, in a November 2015 rating decision, then increased the rating for adjustment disorder with depressed mood from 30 to 70 percent, effective September 29, 2015.  The RO also recharacterized his psychiatric disorder as unspecified depressive disorder, as opposed to an adjustment disorder, based on what the medical examiner described as evidence of chronicity of symptoms. 

The issues of entitlement to initial increased ratings for right knee arthritis, left knee arthritis, degenerative disc disease of the thoracic and lumbosacral spine, right hip arthritis, left hip arthritis, left wrist disability, right shoulder arthritis, left shoulder arthritis, cervical spine disability, residuals of left rib fracture, hearing loss, restrictive airway disease, sciatica of the right lower extremity, hemorrhoids, and left inguinal hernia, as well the service connection claims for disability manifested by irregular heart beat and sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned an initial 10 percent disability rating throughout the appeal period, the maximum authorized under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2015).

2.   From February 1, 2009, through September 28, 2015, the Veteran's psychiatric disorder approximated no worse than occupational and social impairment with reduced reliability and productivity.

3.  Since September 29, 2015, the Veteran's psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas, but total occupational and social impairment has not been demonstrated or approximated.

4.  The Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities, since February 1, 2009.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, DC 6260 (2015).

2.   From February 1, 2009, through September 28, 2015, the criteria for a 50 percent rating, but no higher, for depressive disorder are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, DC 9434 (2015).

3.  From September 29, 2015, forward, the criteria for a disability rating higher than 70 percent for depressive disorder are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, DC 9434 (2015).

4.  The criteria for a TDIU are approximated, since February 1, 2009.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).

	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the TDIU claim, the Board finds that there is sufficient evidence on record that places in equipoise the question as to the Veteran's employability; therefore, a vocational examination/opinion is unnecessary.  See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).  Moreover, the Board below grants entitlement to a TDIU and such grant represents a complete award of the benefits sought.  Accordingly, any error with respect to either the duty to notify or the duty to assist, was harmless and need not be further considered.

The tinnitus and psychiatric appeals in this case arise from the Veteran's disagreement with the initial ratings following the RO's grants of service connection for tinnitus and adjustment disorder with depressed mood.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   At any rate, with respect to the tinnitus claim, the Board notes that the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains the Veteran's STRs, VA medical evidence, private medical evidence, records from the Social Security Administration (SSA), and lay statements in support of the claims.  The record reflects that the Veteran took his original STRs with him when he was out-processed and apparently submitted those records to VA when he filed his claims.  See July 2009 formal finding.  It appears that the Veteran's STRs of record are complete.  However, to the extent that the Veteran asserts that the STRs of record are incomplete, the Board notes that the RO unsuccessfully exhausted all efforts to secure any additional STRs.  Given the RO's VCAA notice letters and telephone calls requesting copies of any additional STRs with no response, it is determined that the record is complete and that any additional STRs are unavailable; further efforts to secure any such records would therefore be futile.  

The Veteran and his attorney have not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

 Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Tinnitus Claim

The RO rated the Veteran's tinnitus as 10 percent disabling pursuant to DC 6260, which provides that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2) (2015).  

Because the rating of 10 percent for tinnitus is the maximum rating assignable under 38 C.F.R. § 4.87, DC 6260, the Veteran in this case is not entitled to a higher rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


B.  Depressive Disorder (Formerly Characterized as Adjustment Disorder with Depressed Mood)

The Veteran's service-connected psychiatric disorder currently characterized as depressive disorder is evaluated as 30 percent disabling under DC 9434 prior to September 29, 2015, and as 70 percent disabling thereafter.    

The criteria for rating psychiatric disabilities, other than eating disorders, are set forth in a general rating formula.   See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Under such formula, a 30 percent is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130; DC 9434.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130; DC 9434.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. 
A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Turning now to the evidence in this case, the Veteran was seen during service by Family Counseling Service due to an episode of major depressive disorder related to life stressors including pending military retirement, concerns about post-service employment, and chronic pain issues.  See October 2008 summary provided by Family Counseling Service.  

Post-service, in February 2009, he presented for a VA general medical examination.  The report reflects his history of depression and anxiety for which he was prescribed oral medication.  The examiner noted that the Veteran seemed to be capable of managing his own benefits without restriction.  Diagnosis was depression and anxiety.

In November 2009, he underwent a VA mental health examination.  He reported decreased motivation and interests since leaving the military.  He spent his last years in the military as a recruiter and in leadership and put a great deal of personal investment in what he did.  He felt that he was forced to retire or be transferred to an undesirable position.  He reported feeling sad most of the time.  He had become emotionally distant toward his family.  He also reported short-term memory impairment and sleep difficulty.  On evaluation, his speech, psychomotor activity, thought content, and thought processes were essentially normal.  His attitude was cooperative and his affect was blunted.  His mood was depressed.  His attention was normal.  He was oriented as to person, place, and time.  There were no delusions or hallucinations.  His judgment was intact.  He had sleep impairment.  He had no inappropriate behavior, obsessive/ritualistic behaviors, panic attacks, homicidal ideations, or suicidal ideations.  Impulse control was good and there were no episodes of violence.  His psychiatric disorder slightly affected his activities of daily living in that he went days without shaving and sometimes put off household chores.  His recent, remote, and immediate memory was normal.  Axis I diagnosis was an adjustment disorder with depressed mood, chronic.  A GAF score of 60 was assigned.  The examiner explained that the Veteran met the criteria for an adjustment disorder, but not major depressive disorder.  The examiner concluded that the Veteran's psychiatric disorder was productive of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms but generally functioning satisfactorily.  

During a January 2010 VA psychiatric consultation, he reported symptoms such as depression, anger, low energy, irritability, loss of interest and motivation, isolation from friends, short term memory loss, intrusive thoughts, loss of concentration, feelings of hopelessness, and relationship problems.  He stated that he was in relative isolation on large acreage in a rural area.  On examination, he was noted as well-groomed with good eye contact.  His mood was dysphoric/angry and his affect was appropriate. His speech was normal and his thought process was intact.  He was oriented as to time, place, person, and purpose. His memory was grossly intact. Axis I diagnosis was an adjustment disorder with depressed mood.  GAF score was 71.  Individual therapy sessions were requested. 

In March 2010, the Veteran filed for Social Security Administration (SSA) disability benefits.  According to an April 2010 SSA Function Report, the Veteran was unable to put his shoes and socks on without assistance.  He often sleeps in a recliner due to back and hip pain.  It was noted that he had a lot of anger and depression issues since leaving the military.  According to a May 2010 SSA Mental Status examination report, the Veteran did not make eye contact during the evaluation.  His mood was mildly dysphoric and his affect was somewhat constricted.  His speech was logical and sequential but he tended to speak slowly.  There was no evidence of any unusual thought processes, bizarre ideation or suicidal thinking.  He was alert and fully oriented.  He was cognitively intact; his comprehension and basic social skills were within normal limits.  The examiner stated that the Veteran has depression and anger issues that do not appear as significant impediments of functioning.  Axis I diagnosis was mood disorder, NOS.  GAF score was 65.  

VA treatment notes reflect that the Veteran was assigned a GAF score of 55 in July 2010, and a score of 60 in September 2010.  He continued individual therapy sessions.  

In March 2011, the Veteran was afforded an additional VA mental health examination.  His psychiatric symptoms in the past year were reviewed by the examiner.  The Veteran reported a mild depressed mood most of the week with low motivation and low self-esteem.  He also reported feeling more nervous after taking his prescribed medication and the examiner noted that the effectiveness of treatment did not seem to be working at that time.  He denied suicidal ideations, panic attacks, and any other significant symptoms.  He had difficulty sleeping which the examiner felt was most likely attributed to chronic pain.   The Veteran continued taking the prescribed medication, despite questioning its effectiveness.  The clinical findings were the same as reported seen during the 2009 examination.  An Axis I diagnosis of adjustment disorder with depressed mood was continued.  A GAF score of 63 was assigned, which the examiner stated was representative of some symptoms of depressed mood and mild social deficits, although he had meaningful relationships with his spouse and daughters.  The examiner stated that the Veteran's GAF score had remained relatively stable from 2009 to 2011 and felt that the Veteran's presentation had not changed significantly since the 2009 examination.  In describing the functional impact of the disorder, the examiner indicated that the Veteran had reduced reliability in social functioning, his hobbies, and his daily ability to complete tasks.

The Veteran most recently underwent a VA mental health examination in September 2015.  The examiner noted that the Veteran arrived for the interview on time and was dressed cleanly and casually.  He was quite talkative, but pleasant and cooperative.  The examiner noticed some frustration and anger (when talking about how his military career ended), but otherwise his mood was within normal limits. No apparent thought disorder.  Insight and judgment appear to be good.  The examiner recharacterized the Veteran's disorder as an unspecified depressive disorder explaining that the DSM-V indicates that an adjustment disorder, the Veteran's prior diagnosis, is primarily for symptoms that last no longer than six months and his has lasted longer.  His psychiatric disorder was productive of the following symptoms:  a depressed mood; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner summarized the level of the Veteran's psychiatric disorder as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Most recently, the Veteran underwent an October 2015 evaluation conducted by Dr. H.H.G, private psychologist.   Such practitioner stated that the Veteran's presentation at the evaluation was normal and his concentration appeared variable.  The Veteran complained of increased trouble with short-term memory and struggled to remember basic information.  His speech was normal, but brief.  His thought processes were normal.  His organization of thought was goal-directed.  There were no reports of overt hallucinations.  His judgment, intellectual ability, and fund of knowledge were normal.  His mood was anxious and nervous, and his affect was restricted.  Dr. H.H.G. indicated that the Veteran's disorder was productive of the following symptoms:  a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful situations, and the inability to establish and maintain effective relationships.  

Dr. H.H.G. stated that the Veteran presented symptoms of an adjustment disorder, as he was vague with response, suspicious, and seemingly paranoid while talking to the examiner.  He was also cautious of the interaction of the day.  Dr. H.H.G. also noted the Veteran's report of ongoing difficulty with his symptom pattern, explaining that he can no longer enjoy the simplest of activities.  The report shows an Axis I diagnosis of an adjustment disorder with mixed anxiety and a depressed mood.  Dr. H.H.G. summarized the level of the Veteran's psychiatric disorder as being productive of occupational and social impairment with deficiencies in most areas, noting that although married and having two adult children, he was socially isolated and withdrawn.  It was noted that the Veteran was not currently taking any medication for his mental health disorder.  

On review of all evidence of record, the Board finds that the current 70 percent rating assigned by the RO appropriately compensates the Veteran for his psychiatric disorder from September 29, 2015, forward.  Although the Veteran experiences low motivation to perform some of his activities of daily living, there is entirely no evidence of any gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of closes relatives, own occupation, or own name.  Accordingly, total occupational and social impairment has not been demonstrated or more nearly approximated; therefore, since September 29, 2015, a rating higher than 70 percent is denied.

However, for the rating period on appeal prior to September 29, 2015, the Board finds that the evidence supports a rating of 50 percent since the beginning of the appeal period.  The applicable evidence reflects some symptomatology consistent with a 30 percent rating (depressed mood, anxiety, suspiciousness,  chronic sleep impairment, mild memory loss ) and other symptoms that arguably approximate the criteria for a 50 percent rating (flattened affect; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships).  In describing the Veteran's disorder, the VA examiner who conducted the March 2011 examination felt that the Veteran's symptoms were relatively the same as they were during the 2009 examination.  Notably, the 2009 VA examiner described the Veteran's disorder as being productive of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, symptoms consistent with a 30 percent rating.  

However, in addition to noting essentially stable symptoms, the March 2011 VA examiner also described the Veteran's disorder as being productive of reduced reliability in his social functioning, in his hobbies, and his daily ability to complete tasks, and the Board notes that such level of disability is consistent with a 50 percent rating under DC 9434.  Assuming that this level of presentation was similar to what it was in 2009, the Board resolves all doubt in his favor, and assigns a 50 percent rating from the beginning of the appeal period until September 29, 2015.



Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  
The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected tinnitus and depressive disorder, are inadequate.   A comparison between the levels of severity and symptomatology of the Veteran's disabilities, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  

The Veteran's tinnitus is associated with symptoms of ringing in the ears, at different levels and intervals in each ear.  Symptoms of the sound of ringing in both ears are explicitly contemplated by the rating code, and the Veteran's tinnitus is not shown to cause any impairment not contemplated by the rating criteria.  

The Veteran's major depressive disorder has been primarily manifested by symptoms including depression, anxiety, lack of motivation, sleep impairment, augmented anger, and difficulty maintaining relationships at home and at work.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

Accordingly, the rating criteria contemplate the Veteran's service-connected connected tinnitus and depressive disorder.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disabilities not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

C.  TDIU Claim

The Veteran is also seeking entitlement to a TDIU; he maintains that he is unable to work due to his service-connected disabilities, mainly focused on his psychiatric disability. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 
Here, the Veteran meets the schedular criteria for a TDIU.  He is service connected for depressive disorder, right knee arthritis, left knee arthritis, degenerative disc disease of the thoracic and lumbosacral spine,  right hip arthritis, left hip arthritis, left wrist disability, right shoulder arthritis, cervical spine disability, residuals of left rib fracture, tinnitus, bilateral hearing loss, restrictive airway disease, sciatica of the right lower extremity, hemorrhoids, and left inguinal hernia, for a combined 90 percent rating from February 1, 2009, and a 100 percent rating from September 29, 2015.  

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In June 2010, the SSA determined that the Veteran was not disabled, finding that he was still able to perform lighter types of work despite his psychiatric, back, and hip disorders.   However, SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

A March 2011 VA examiner concluded that the Veteran was able to obtain gainful employment which include light physical and sedentary tasks.    

In February and July 2011 correspondence to SSA (located on "Virtual VA"), a VA staff psychiatrist outlined the Veteran's psychiatric history and determined that the Veteran could perform a full time job if physically able to do so.

In support of his claim, the Veteran submitted a September 2011 medical opinion authored by J.H., M.D., his private treating physician.  Dr. J.H. concluded that, based on the Veteran's service-connected impairments and the impact both physically and mentally of these impairments, the Veteran is not able to maintain a substantially gainfully employment.  Dr. J.H. noted that the Veteran has chronic back pain; can complete tasks only intermittently and requires rest in between; and must alternate sitting and standing to alleviate pain.  Dr. J.H. determined that although the Veteran could perform some jobs, he would be difficult to employ because of the intermittent nature of his disabilities.

The Veteran also submitted a "Residual Functional Capacity Evaluation" report completed by a private psychologist, H.H.G. in October 2015.  This psychologist opined that the Veteran's adjustment disorder with depressed mood prevents him from engaging in substantially gainful employment.  She anticipated that the Veteran would miss more than 3 days of work per month due to his mental health problems; would have to leave work more than 3 days per month due to his mental health problems; and would have trouble concentrating more than 3 days per month.  It was also noted that the Veteran would respond more than once per month inappropriately to the normal pressures of work and constructive criticism.  Attached to this report is an article titled, "The Civilian Labor Market Experiences of Vietnam-Era Veterans:  The Influences of Psychiatric Disorders."

Having reviewed all evidence of record, the Board finds that the weight of the evidence supports a finding that the Veteran's service-connected disabilities at least as likely as not render him unable to secure or maintain substantially gainful employment.  The ultimate question of whether a Veteran is capable of sustaining or obtaining a substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354  (Fed.Cir.2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.").  Indeed, the evidence reflects that the Veteran has not been engaged in substantially gainful employment since his discharge from military service in 2009.  The RO denied his TDIU claim, in part, because the Veteran had obtained a job as a truck driver for a short time after receiving a commercial driver's license (CDL).  See February 2014 SOC.  However, the Board notes that the evidence also shows that this truck driving job likely did not provide gainful employment as it was only a part-time position.  Moreover, the Veteran reportedly had to quit his truck driving job due to his back and hip problems.  See September 2015 VA examination report.  

Consequently, the Board finds that, in resolving all benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment.  See Geib, supra.  As such the Veteran's claim for a TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

ORDER

An initial rating higher than 10 percent for tinnitus is denied.

From February 1, 2009, through September 28, 2015, a 50 percent rating, but no higher, for service-connected depressive disorder is granted, subject to the laws and regulations governing monetary benefits.  

From September 29, 2015, a rating higher than 70 percent for service-connected depressive disorder is denied.

A TDIU is granted from February 1, 2009, subject to the laws and regulations governing monetary benefits.

REMAND

The Veteran has disagreed with the initial ratings assigned for his service-connected right knee arthritis, left knee arthritis, degenerative disc disease of the thoracic and lumbosacaral spine, right hip arthritis, left hip arthritis, left wrist disability, right shoulder arthritis, left shoulder arthritis, cervical spine disability, residuals of left rib fracture, bilateral hearing loss, restrictive airway disease, sciatica of the right lower extremity, hemorrhoids, and left inguinal hernia.  Remand is necessary to afford the Veteran updated VA examinations to determine the current nature and severity of these disabilities.  He has not undergone relevant VA compensation examinations since 2009 and 2011.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, in light of the fact that it has been many years since his claimed disabilities have been examined for compensation purposes and the fact that those examinations were conducted for the purpose of determining the etiology of the claimed disabilities, as opposed to assessing the severity of the disabilities, at issue here, current examinations are in order.

Moreover, the Board notes that the Veteran's STRs document an episode of irregular heartbeats for approximately one month.  The Veteran apparently asserts that he has had such symptoms ever since service discharge.  On remand, a VA examination is necessary to determine whether he currently has a disability productive of an irregular heartbeat, and if so, whether it is related to any incident in service.

Lastly, the Board notes that the Veteran recalls being sent for a sleep study during service.  Although the STRs do not document this, he and his spouse competently report that he snored loudly while in service and appeared to stop breathing for seconds.  A VA examination is necessary to determine if he in fact has sleep apnea and if so, whether it is related to any incident in service.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right and left knee arthritis.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Identify all right and left knee pathology found to be present; 

(b).  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's knees on repeated use or during flare-ups. If this is not possible, the examiner should so state; 

(c).  Provide an opinion concerning the degree of severity of any instability or subluxation of the right and left knees; and 

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

2.  Provide the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical spine disability, thoracic and lumbosacral spine disability, and sciatica of right lower extremity.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify all cervical spine, thoracic spine, and lumbosacral spine pathology (orthopedic and related neurologic) found to be present. 

(b).  Provide the range of motion of his cervical, thoracic, and lumbosacral spine in degrees and indicate whether there is objective evidence of pain on motion. 

 (c).  Indicate whether his cervical, thoracic, and lumbosacral spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use.  Also indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical, thoracic, and lumbosacral spine. 

(d).  State whether the Veteran's lumbar spine disc disease and ANY current cervical spine disc disease have been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 

 (e).  Identify the current pathology associated with the service connected SCIATICA of the right lower extremity, and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe

(f)  Identify ANY ADDITIONAL evidence of radiculopathy or other nerve involvement due to the service-connected cervical, thoracic, and/or lumbosacral spine disabilities. 

 ** For any neurological pathology is present in the upper extremities and/or the left leg, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

**Also comment on the presence and severity of any related bowel or bladder problems.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right and left shoulder arthritis.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Identify all right and left shoulder pathology found to be present. 

( b).  Conduct all indicated tests and studies, to include right and left shoulder range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right and left shoulders on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

(c).  Indicate whether there is malunion of either humerus, and if so, whether it is productive of moderate or marked deformity.  

(d).  Also state whether there is recurrent dislocation of either humerus at the scapulohumeral joint, and if so, whether there are (a) infrequent episodes, with guarding of movement only at the shoulder level, or (b) frequent episodes, with guarding of all arm movements.

(e).  With respect to each humerus, indicate whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder). 

(f).  With respect to the clavicle or scapula, state whether there is malunion, non-union (with or without loose movement), or dislocation.

(g).  With respect to each scapulohumeral articulation, indicate the presence of (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran can reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

4.   Provide the Veteran with a VA examination to determine the current severity of his service-connected right and left hip arthritis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.

(a).  Identify all right and left hip pathology found to be present; 

(b).  Conduct all indicated tests and studies, to include range of motion studies of the right and left hips expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's hips on repeated use or during flare-ups.  If this is not possible, the examiner should so state; 

(c).   State whether there is ankylosis of the right and left hips and the degree of fixation if applicable; limitation of extension and flexion of the hip joints; limitation of abduction and adduction (including whether the Veteran is able to cross his legs or toe-out more than 15 degrees); flail joint; or impairment or malunion of the femur.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

5.  Provide the Veteran with a VA examination to determine the current severity of his LEFT WRIST disability.   The examiner must review the record in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Describe all symptomatology related to the Veteran's service-connected left wrist disability.

(b).  Conduct all indicated tests and studies, to include left wrist range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's left wrist on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

(c).  Indicate whether the Veteran has ankylosis of the left wrist.  If so, indicate whether the ankylosis is favorable in 20 to 30 degrees dorsiflexion; any other position, except favorable; or unfavorable.  

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

6.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected residuals of left rib fracture.  The claims file must be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Identify all left rib fracture residuals found to be present, to include any orthopedic, neurologic, or muscle pathology. 

(b).  Indicate whether the disability limits the function of any affected part.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

7.  Provide the Veteran with a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file must be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a.  Elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment; and 

 b.  Determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  All testing deemed necessary by the examiner must be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages and Maryland CNC tests.

***If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained IN DETAIL why valid and reliable audiometric data could not be obtained.
	
All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

8.  Provide the Veteran for VA examination to determine the current severity of his service-connected left inguinal hernia.  The electronic claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner prior to completion of the examination report.  A complete clinical evaluation with any necessary testing must be conducted. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Identify all symptoms associated with the Veteran's left inguinal hernia.

(b).  Indicate whether there are postoperative, recurrent hernia, readily reducible and not well supported by truss or belt;

(c).  Indicate whether there are symptoms of small, postoperative, recurrent hernia or unoperated irremediable hernia, not well supported by truss or not readily reducible; 

(d). Indicate whether there are symptoms of large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable; or

If relevant, any associated surgical scar should be noted and evaluated. 

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

9.  Provide the Veteran with a VA examination to determine the current severity of the Veteran's service-connected hemorrhoids.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated studies should be performed, and all findings set forth in detail.

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all symptoms associated with the Veteran's service-connected hemorrhoids.

b).  Indicate whether the Veteran's hemorrhoids are manifested by large or thrombotic hemorrhoids; whether the hemorrhoids are irreducible; whether there is excessive or redundant tissue; whether there is any indication that the disability is productive of frequent recurrences; and whether there is evidence of persistent bleeding, anemia, or fissures.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

10.  Provide the Veteran with a VA examination to determine the current nature and level of severity of his service-connected restrictive airway disease.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Identify all symptoms associated with the Veteran's restrictive airway disease. 

(b).  All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report. 

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

11.  Provide the Veteran with a VA compensation examination to ascertain the etiology of any disability manifested by an irregular heart beat.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

After interview of the Veteran and a complete review of the record, the examiner is asked to RESPOND to the following:

a).  Indicate any disability manifested by an irregular heart beat currently shown.

b).  For each disability currently shown, provide an opinion as to whether it had its onset during service or is otherwise related to any incident, event, or injury in service.  Reconcile this opinion with all evidence of record, including a STR dated on August 3, 1994, noting a questionable irregular heartbeat, the Veteran's reports of having had chest pain and tightness in 2008 (see personal statement received February 19, 2009), and any lay reports of having had similar symptoms since service.  

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. 

The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

12.  Provide the Veteran with a VA compensation examination to ascertain the etiology of any currently diagnosed sleep apnea.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

After interview of the Veteran and a complete review of the record, the examiner is asked to RESPOND to the following:

(a).  Indicate whether sleep apnea is currently shown.

(b).  Then, provide an opinion as to whether any current sleep apnea had its onset during service or is otherwise related to any incident, event, or injury in service.  

**Reconcile this opinion with all evidence of record, including the Veteran's report that he was sent for a sleep study while in the military (see personal statement received Febraury 19, 2009).

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. 

The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

13.  Then, readjudicate the remaining claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


